DETAILED ACTION
Response to Amendment
	In response to amendment filed on 7/11/2022, claims 1, 11, 19 are amended, claims 1- 20 are pending for examinations.
Response to Arguments
	Applicant’s arguments with respect to claim(s) filed on 7/11/2022 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Applicant has amended independent claim; hence examiner believes that the scope has been changed, therefore examiner has considered new reference Sundararajan et al. (US Pub. No. 2018/0316395 A1), hereafter Jay. Jay teaches about monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol tailored to a control channel resource set group assigned to the device by the network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; see Fig. 9A and 11 and [0110] in context with [0109] and [0099] wherein BS can be a network device sends downlink transmissions to UE and UE monitors those transmissions and selection is being done by UE based on the priority; refer to [0110] UE 120 may select, based at least in part on the configuration information and a priority of a transmission, either the first set of resources or the second set of resources for transmitting the transmission; further see [0110-0111]; further see [0102- 0103, 0136] about first/second set of resources are control resources; now refer to Fig. 9D there is a reference downlink control channel is shown which varies based on group of control channel resource sets; due to traffic/link conditions the dynamic allocation having different priorities/quality of services are incorporated in a single slot or slots as stated in [0099]; UE selects a low priority resources (i.e. comparatively lower quality than some predefined quality level) at particular time as shown in Fig. 9D; UE adapts for eMBB transmission and once the high priority resource allocation comes UE selects high priority resources (i.e. comparatively higher quality than some predefined quality level); UE adapts for URLCC transmission i.e. at time of High Priority resource slot UE determines that due to high priority resource allocation during that slot the previous eMBB/ low priority service is out of synchronized and same as a time of low priority resource allocation; see Fig. 9D right most slot UE determines that due to low priority resource allocation during that slot the previous URLCC/ high priority service is out of synchronized; this way based on dynamic allocation  due to traffic conditions the service types URLCC or eMBB as a control channel resource sets changes and also respective quality level also varies) i.e. this way a format of downlink control information used in transmission of the reference physical downlink control channel transmission varies based on the usage scenario i.e. the group of control channel resource sets.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 11 and  19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10952273 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because please see table below:

Current App# 17/173676
US Pat. No. 10952273 B2
1. A device, comprising:
a processor, and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol tailored to a control channel resource set group assigned to the device by the network equipment, wherein the radio link
monitoring protocol varies for different control channel resource set groups;
deactivating the radio link in response to a determination that a radio link failure has occurred based on monitoring;
determining time and frequency resources for a preamble transmission of a procedure for re-establishing the radio link with the network equipment based on the control channel resource set group, wherein the time and frequency resources for the preamble transmission vary for different control channel resource set groups; and
performing the procedure using the time and frequency resources for the preamble transmission.
1. A device, comprising:
a processor, and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining a control channel resource set group applicable to decoding downlink control information for a type of traffic to be communicated between the device and network equipment using a radio link established between the device and the network equipment;
determining a radio link monitoring protocol applicable to monitoring a quality of the radio link for determining a radio link failure based on the control channel resource set group, wherein the network equipment configures different control channel resource set groups for different types of traffic, and wherein different radio link monitoring protocols are respectively defined for the different control channel resource set groups;
monitoring the quality of the radio link in accordance with the radio link monitoring protocol;
determining whether the radio link failure occurs based on the monitoring;
deactivating the radio link with the network equipment based on a determination that the radio link failure has occurred;
determining time and frequency resources for a preamble transmission of a random access procedure for re-establishing the radio link with the network equipment based on the control channel resource set group, wherein the time and frequency resources for the preamble transmission vary for the different control channel resource set groups; and
performing the random access procedure using the time and frequency resources for the preamble transmission.
11. A method, comprising:
monitoring, by a device comprising a processor, a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol associated with a control channel resource set group assigned to the device by the network
equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups;
deactivating, by the device the processor, a radio link in response to a determination that a radio link failure has occurred based on monitoring;
determining, by the device, time and frequency resources for a preamble transmission of a procedure for re-establishing the radio link with the network equipment based on a control channel resource set group, wherein the time and frequency resources for the preamble transmission vary for the different control channel resource set groups; and
sending, by the device, the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure.
1. A device, comprising:
a processor, and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining a control channel resource set group applicable to decoding downlink control information for a type of traffic to be communicated between the device and network equipment using a radio link established between the device and the network equipment;
determining a radio link monitoring protocol applicable to monitoring a quality of the radio link for determining a radio link failure based on the control channel resource set group, wherein the network equipment configures different control channel resource set groups for different types of traffic, and wherein different radio link monitoring protocols are respectively defined for the different control channel resource set groups;
monitoring the quality of the radio link in accordance with the radio link monitoring protocol;
determining whether the radio link failure occurs based on the monitoring;
deactivating the radio link with the network equipment based on a determination that the radio link failure has occurred;
determining time and frequency resources for a preamble transmission of a random access procedure for re-establishing the radio link with the network equipment based on the control channel resource set group, wherein the time and frequency resources for the preamble transmission vary for the different control channel resource set groups; and
performing the random access procedure using the time and frequency resources for the preamble transmission.
19. A non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising:
monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol associated with a control channel resource set group assigned to the device by the network
equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups;
disassembling the radio connection in response to on a determination that a radio link failure event has occurred based on the monitoring;
determining time and frequency resources for a preamble transmission of a procedure for re-establishing the radio connection with the network equipment based on a control channel resource set group, wherein the time and frequency resources for the preamble transmission vary for the different control channel resource set groups; and
sending the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure.
1. A device, comprising:
a processor, and
a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
determining a control channel resource set group applicable to decoding downlink control information for a type of traffic to be communicated between the device and network equipment using a radio link established between the device and the network equipment;
determining a radio link monitoring protocol applicable to monitoring a quality of the radio link for determining a radio link failure based on the control channel resource set group, wherein the network equipment configures different control channel resource set groups for different types of traffic, and wherein different radio link monitoring protocols are respectively defined for the different control channel resource set groups;
monitoring the quality of the radio link in accordance with the radio link monitoring protocol;
determining whether the radio link failure occurs based on the monitoring;
deactivating the radio link with the network equipment based on a determination that the radio link failure has occurred;
determining time and frequency resources for a preamble transmission of a random access procedure for re-establishing the radio link with the network equipment based on the control channel resource set group, wherein the time and frequency resources for the preamble transmission vary for the different control channel resource set groups; and
performing the random access procedure using the time and frequency resources for the preamble transmission.



Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 8- 9, 16- 17 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Pub. No. 2019/0182884 A1), hereafter Yug  in view of Freda et al. (US Pub. No. 2019/0320467 A1) and in further view of Sundararajan et al. (US Pub. No. 2018/0316395 A1), hereafter Jay.

	Regarding claim 1, Yug states a device (see 1B, #102 WTRU as a device here), comprising: a processor, and a memory that stores executable instructions that, when executed by the processor, facilitate performance of operations, comprising:
	deactivating a radio link in response to a determination that a radio link failure has occurred based on monitoring (see [0213].. WTRU may transition to a light connected state, for example, upon experiencing radio link failure…);
	determining time and frequency resources for a preamble transmission of a procedure for re-establishing the radio link with the network equipment based on a control channel resource set group, wherein the time and frequency resources for the preamble transmission vary for different control channel resource set groups (see [0197].. WTRU may perform a recovery procedure, for example, using pre-defined/configured radio resources, which may be referred to as “recovery resources.” One or more aspects of recovery resources may be dedicated for a recovery procedure and/or dedicated for a specific WTRU or group of WTRUs. Examples of recovery resources may include one or more of the following: (i) a random access preamble or a preamble group, (ii) recovery resource periodicity (e.g., one or more symbols or subframe), (iii) recovery resource sub-band (e.g., group of subcarriers such as resource blocks), (iv) a grant-less resource (e.g., orthogonal or non-orthogonal resource, synchronous or asynchronous resource), (v) an uplink control channel resource, and/or (vi) an uplink signal resource (e.g., a supervision signal resource or sounding reference signal resource); now refer to [0186- 0187].. supervision method associated with a recovery method….plurality of recovery procedures may be defined. A (e.g., each) recovery procedure may provide a tradeoff between different levels of overhead and service interruption. A WTRU may select a recovery procedure, for example, based on one or more of the following: (i) a service affected by the interruption (e.g., URLLC or eMBB), (ii) failure criteria or event (e.g., control channel failure, data transmission failure or QoS failure) and/or (iii) failure of a previous recovery method (e.g., when a dedicated random access fails, switch to a different cell or perform alternate recovery); further see [0190].. A recovery procedure such as cell selection and re-establishment may lead to (e.g., significant) service interruption time, such as for services that may not tolerate delays (e.g., URLLC). A recovery procedure may be optimized (e.g., steps may be avoided or added) to reduce the interruption times; further see [0208] A recovery procedure performed by a WTRU may be a function of on QoS/packet forwarding treatment. The granularity of recovery may be at a packet forwarding treatment or abstraction thereof (e.g., flow/bearer). A WTRU may not trigger recovery for all active services/flows at the same time. For example, certain services/flow/packet forwarding treatments (e.g., URLLC) may be sensitive to interruption. A more conservative supervision process may, for example, trigger recovery faster than for an mMTC service); and performing the procedure using the time and frequency resources for the preamble transmission.
	But Yug is silent about determining time and frequency resources for a preamble transmission of a procedure for re-establishing and wherein the time and frequency resources for the preamble transmission vary for different control channel resource set groups and performing the procedure using the time and frequency resources for the preamble transmission and also silent about monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol tailored to a control channel resource set group assigned to the device by the network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups .
	However Freda teaches about WTRU may continue with the ongoing eRACH procedure (e.g. unless the trigger to initiate the RACH procedure may be due to a mobility event that may invalidate the current resources used for the ongoing eRACH procedure) to a recovery procedure that may be related to the execution of the ongoing eRACH procedure (e.g. due to a failure case such as maximum number of eMSG1 transmissions, failure to detect/measure applicable reference signal, loss of downlink synchronization or the like) or to any other impairment to the ongoing eRACH procedure. A WTRU may refrain from initiating the RACH procedure (e.g. eRACH may be prioritized when ongoing and when fulfilling a similar purpose); see [0156]; now refer [0003] regarding eRACH procedure is a second RACH procedure; now see [0004] about when the second RACH procedure is selected, the WTRU may determine at least one physical random access channel (PRACH) resource associated with the second RACH procedure. The PRACH resource may be an enhanced PRACH resource. The PRACH resource may include one or more of the preamble sequence, a time-frequency resource, and/or a numerology. The WTRU may determine a preamble sequence associated with the second RACH procedure. The preamble sequence may be determined based on one or more of the at least one PRACH resource, a data reception reliability, an amount of data to be transmitted, a maximum transport block size, a range of allowable transport block sizes, a type of the RACH transmission, a trigger associated with the RACH transmission, a timing requirement, a buffer status, a WTRU identity, a location, a numerology, a modulation and coding scheme (MCS), a demodulation configuration, and/or multiple preambles received from the network device; now refer to [0233] about Preamble selection may indicate, for example, a type of transmission or trigger that may have caused a transmission. A WTRU may select a preamble, for example, based on the type of data or QoS requirements that may be associated with the data. In an example, a WTRU may select one or more from a set of preambles, for example, when the data may be associated with a specific service (e.g. URLLC) or when the data may be associated with one or more or a type of logical channel or QoS marking from upper layers; further see [0215] relationship between preamble and data may be in numerology. For example, a WTRU may use a numerology for transmission of data that may be related to properties of the preamble, such as the preamble sequence, the resources selected for the preamble, the numerology of the preamble, etc. A WTRU may transmit data, for example, using the same numerology as the preamble. A numerology of the preamble sequence may (e.g. alternatively) be the same (e.g. a reference numerology). A WTRU may select the numerology of a data portion, for example, based on a time/frequency location of preamble resources (e.g. specific time-frequency locations associated with a certain numerology) or a preamble sequence (e.g. specific preamble sequences associated with a certain numerology). Hence this way recovery process can be carried through eRACH procedure having determined numerology (see [0215] about selecting time/frequency location of preamble resources) and being transmitted (see abstract, [0005, 0129, 0132, 0144, 0147- 0149, 0164, 0171, 0173, 0180, 0193, 0202, 0206- 0212, 0214- 0219, 0220, 0230- 0232, 0242, 0247, 0284, 0295 ] about sending preamble step varies for different control channel resource set groups. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Freda with the teachings of Yug to make system more effective. Having a mechanism wherein determining time and frequency resources for a preamble transmission of a procedure for re-establishing and the time and frequency resources used for the preamble transmission vary for different control channel resource set groups and performing the procedure using the time and frequency resources for the preamble transmission; greater way resources can be managed/utilized to carry out more reliable communication in the communication system.
	But Yug is silent about monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol tailored to a control channel resource set group assigned to the device by the network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; however Jay teaches in Fig. 9A and 11 and [0110] in context with [0109] and [0099] wherein BS can be a network device sends downlink transmissions to UE and UE monitors those transmissions and selection is being done by UE based on the priority; refer to [0110] UE 120 may select, based at least in part on the configuration information and a priority of a transmission, either the first set of resources or the second set of resources for transmitting the transmission; further see [0110-0111]; further see [0102- 0103, 0136] about first/second set of resources are control resources; now refer to Fig. 9D there is a reference downlink control channel is shown which varies based on group of control channel resource sets; due to traffic/link conditions the dynamic allocation having different priorities/quality of services are incorporated in a single slot or slots as stated in [0099]; UE selects a low priority resources (i.e. comparatively lower quality than some predefined quality level) at particular time as shown in Fig. 9D; UE adapts for eMBB transmission and once the high priority resource allocation comes UE selects high priority resources (i.e. comparatively higher quality than some predefined quality level); UE adapts for URLCC transmission i.e. at time of High Priority resource slot UE determines that due to high priority resource allocation during that slot the previous eMBB/ low priority service is out of synchronized and same as a time of low priority resource allocation; see Fig. 9D right most slot UE determines that due to low priority resource allocation during that slot the previous URLCC/ high priority service is out of synchronized; this way based on dynamic allocation  due to traffic conditions the service types URLCC or eMBB as a control channel resource sets changes and also respective quality level also varies) i.e. this way a format of downlink control information used in transmission of the reference physical downlink control channel transmission varies based on the usage scenario i.e. the group of control channel resource sets. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jay with the teachings of Yug in view of Freda to make system more effective. Having a mechanism wherein monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol tailored to a control channel resource set group assigned to the device by the network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; greater way resources can be managed/utilized in the communication system.

	Regarding claim 8, Yug in view of Freda and Jay teaches as per claim 1, wherein performing the procedure comprises sending information to the network equipment indicating a reason for the determination that the radio link failure occurred; Yug see [0218].

	Regarding claim 9, Yug in view of Freda and Jay teaches as per claim 8, wherein the reason varies based on the control channel resource set group; Yug see [0216- 0219].

	Regarding claim 11, Yug states a method, comprising (see 1B, #102 WTRU as a device here): 
	Deactivating, by a device the radio link in response to a determination that a radio link failure has occurred based on monitoring (see [0213].. WTRU may transition to a light connected state, for example, upon experiencing radio link failure…);
	Determining, by the device time and frequency resources for a preamble transmission of a procedure for re-establishing the radio link with the network equipment based on a control channel resource set group, wherein the time and frequency resources for the preamble transmission vary for the different control channel resource set groups (see [0197].. WTRU may perform a recovery procedure, for example, using pre-defined/configured radio resources, which may be referred to as “recovery resources.” One or more aspects of recovery resources may be dedicated for a recovery procedure and/or dedicated for a specific WTRU or group of WTRUs. Examples of recovery resources may include one or more of the following: (i) a random access preamble or a preamble group, (ii) recovery resource periodicity (e.g., one or more symbols or subframe), (iii) recovery resource sub-band (e.g., group of subcarriers such as resource blocks), (iv) a grant-less resource (e.g., orthogonal or non-orthogonal resource, synchronous or asynchronous resource), (v) an uplink control channel resource, and/or (vi) an uplink signal resource (e.g., a supervision signal resource or sounding reference signal resource); now refer to [0186- 0187].. supervision method associated with a recovery method….plurality of recovery procedures may be defined. A (e.g., each) recovery procedure may provide a tradeoff between different levels of overhead and service interruption. A WTRU may select a recovery procedure, for example, based on one or more of the following: (i) a service affected by the interruption (e.g., URLLC or eMBB), (ii) failure criteria or event (e.g., control channel failure, data transmission failure or QoS failure) and/or (iii) failure of a previous recovery method (e.g., when a dedicated random access fails, switch to a different cell or perform alternate recovery); further see [0190].. A recovery procedure such as cell selection and re-establishment may lead to (e.g., significant) service interruption time, such as for services that may not tolerate delays (e.g., URLLC). A recovery procedure may be optimized (e.g., steps may be avoided or added) to reduce the interruption times; further see [0208] A recovery procedure performed by a WTRU may be a function of on QoS/packet forwarding treatment. The granularity of recovery may be at a packet forwarding treatment or abstraction thereof (e.g., flow/bearer). A WTRU may not trigger recovery for all active services/flows at the same time. For example, certain services/flow/packet forwarding treatments (e.g., URLLC) may be sensitive to interruption. A more conservative supervision process may, for example, trigger recovery faster than for an mMTC service); and sending, by the device, the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure.
	But Yug is silent about determining time and frequency resources for a preamble transmission of a procedure for re-establishing and wherein the time and frequency resources for the preamble transmission vary for different control channel resource set groups and sending, by the device, the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure and also silent about monitoring, by a device comprising a processor, a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol associated with a control channel resource set group assigned to the device by the network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups.
	However Freda teaches about WTRU may continue with the ongoing eRACH procedure (e.g. unless the trigger to initiate the RACH procedure may be due to a mobility event that may invalidate the current resources used for the ongoing eRACH procedure) to a recovery procedure that may be related to the execution of the ongoing eRACH procedure (e.g. due to a failure case such as maximum number of eMSG1 transmissions, failure to detect/measure applicable reference signal, loss of downlink synchronization or the like) or to any other impairment to the ongoing eRACH procedure. A WTRU may refrain from initiating the RACH procedure (e.g. eRACH may be prioritized when ongoing and when fulfilling a similar purpose); see [0156]; now refer [0003] regarding eRACH procedure is a second RACH procedure; now see [0004] about when the second RACH procedure is selected, the WTRU may determine at least one physical random access channel (PRACH) resource associated with the second RACH procedure. The PRACH resource may be an enhanced PRACH resource. The PRACH resource may include one or more of the preamble sequence, a time-frequency resource, and/or a numerology. The WTRU may determine a preamble sequence associated with the second RACH procedure. The preamble sequence may be determined based on one or more of the at least one PRACH resource, a data reception reliability, an amount of data to be transmitted, a maximum transport block size, a range of allowable transport block sizes, a type of the RACH transmission, a trigger associated with the RACH transmission, a timing requirement, a buffer status, a WTRU identity, a location, a numerology, a modulation and coding scheme (MCS), a demodulation configuration, and/or multiple preambles received from the network device; now refer to [0233] about Preamble selection may indicate, for example, a type of transmission or trigger that may have caused a transmission. A WTRU may select a preamble, for example, based on the type of data or QoS requirements that may be associated with the data. In an example, a WTRU may select one or more from a set of preambles, for example, when the data may be associated with a specific service (e.g. URLLC) or when the data may be associated with one or more or a type of logical channel or QoS marking from upper layers; further see [0215] relationship between preamble and data may be in numerology. For example, a WTRU may use a numerology for transmission of data that may be related to properties of the preamble, such as the preamble sequence, the resources selected for the preamble, the numerology of the preamble, etc. A WTRU may transmit data, for example, using the same numerology as the preamble. A numerology of the preamble sequence may (e.g. alternatively) be the same (e.g. a reference numerology). A WTRU may select the numerology of a data portion, for example, based on a time/frequency location of preamble resources (e.g. specific time-frequency locations associated with a certain numerology) or a preamble sequence (e.g. specific preamble sequences associated with a certain numerology). Hence this way recovery process can be carried through eRACH procedure having determined numerology (see [0215] about selecting time/frequency location of preamble resources) and being transmitted (see abstract, [0005, 0129, 0132, 0144, 0147- 0149, 0164, 0171, 0173, 0180, 0193, 0202, 0206- 0212, 0214- 0219, 0220, 0230- 0232, 0242, 0247, 0284, 0295 ] about sending preamble step varies for different control channel resource set groups. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Freda with the teachings of Yug to make system more effective. Having a mechanism wherein determining time and frequency resources for a preamble transmission of a procedure for re-establishing and the time and frequency resources used for the preamble transmission vary for different control channel resource set groups and sending, by the device, the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure; greater way resources can be managed/utilized to carry out more reliable communication in the communication system. But Yug is silent about monitoring, by a device comprising a processor, a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol associated with a control channel resource set group assigned to the device by the network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; however Jay teaches in Fig. 9A and 11 and [0110] in context with [0109] and [0099] wherein BS can be a network device sends downlink transmissions to UE and UE monitors those transmissions and selection is being done by UE based on the priority; refer to [0110] UE 120 may select, based at least in part on the configuration information and a priority of a transmission, either the first set of resources or the second set of resources for transmitting the transmission; further see [0110-0111]; further see [0102- 0103, 0136] about first/second set of resources are control resources; now refer to Fig. 9D there is a reference downlink control channel is shown which varies based on group of control channel resource sets; due to traffic/link conditions the dynamic allocation having different priorities/quality of services are incorporated in a single slot or slots as stated in [0099]; UE selects a low priority resources (i.e. comparatively lower quality than some predefined quality level) at particular time as shown in Fig. 9D; UE adapts for eMBB transmission and once the high priority resource allocation comes UE selects high priority resources (i.e. comparatively higher quality than some predefined quality level); UE adapts for URLCC transmission i.e. at time of High Priority resource slot UE determines that due to high priority resource allocation during that slot the previous eMBB/ low priority service is out of synchronized and same as a time of low priority resource allocation; see Fig. 9D right most slot UE determines that due to low priority resource allocation during that slot the previous URLCC/ high priority service is out of synchronized; this way based on dynamic allocation  due to traffic conditions the service types URLCC or eMBB as a control channel resource sets changes and also respective quality level also varies) i.e. this way a format of downlink control information used in transmission of the reference physical downlink control channel transmission varies based on the usage scenario i.e. the group of control channel resource sets. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jay with the teachings of Yug in view of Freda to make system more effective. Having a mechanism about monitoring, by a device comprising a processor, a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol associated with a control channel resource set group assigned to the device by the network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; greater way resources can be managed/utilized in the communication system.

	Regarding claim 16, Yug in view of Freda and Jay teaches as per claim 11, wherein performing the procedure comprises sending information to the network equipment indicating a reason for the determination that the radio link failure occurred; Yug see [0218].

	Regarding claim 17, Yug in view of Freda and Jay teaches as per claim 16, wherein the reason varies based on the control channel resource set group; Yug see [0216- 0219].

	Regarding claim 19, Yug states a non-transitory machine-readable storage medium, comprising executable instructions that, when executed by a processor of a device, facilitate performance of operations, comprising (see 1B, #102 WTRU as a device here): 
	disassembling a radio connection in response to on a determination that a radio link failure event has occurred based on monitoring (see [0213].. WTRU may transition to a light connected state, for example, upon experiencing radio link failure…);
	determining time and frequency resources for a preamble transmission of a procedure for re-establishing the radio link with the network equipment based on a control channel resource set group, wherein the time and frequency resources for the preamble transmission vary for different control channel resource set groups (see [0197].. WTRU may perform a recovery procedure, for example, using pre-defined/configured radio resources, which may be referred to as “recovery resources.” One or more aspects of recovery resources may be dedicated for a recovery procedure and/or dedicated for a specific WTRU or group of WTRUs. Examples of recovery resources may include one or more of the following: (i) a random access preamble or a preamble group, (ii) recovery resource periodicity (e.g., one or more symbols or subframe), (iii) recovery resource sub-band (e.g., group of subcarriers such as resource blocks), (iv) a grant-less resource (e.g., orthogonal or non-orthogonal resource, synchronous or asynchronous resource), (v) an uplink control channel resource, and/or (vi) an uplink signal resource (e.g., a supervision signal resource or sounding reference signal resource); now refer to [0186- 0187].. supervision method associated with a recovery method….plurality of recovery procedures may be defined. A (e.g., each) recovery procedure may provide a tradeoff between different levels of overhead and service interruption. A WTRU may select a recovery procedure, for example, based on one or more of the following: (i) a service affected by the interruption (e.g., URLLC or eMBB), (ii) failure criteria or event (e.g., control channel failure, data transmission failure or QoS failure) and/or (iii) failure of a previous recovery method (e.g., when a dedicated random access fails, switch to a different cell or perform alternate recovery); further see [0190].. A recovery procedure such as cell selection and re-establishment may lead to (e.g., significant) service interruption time, such as for services that may not tolerate delays (e.g., URLLC). A recovery procedure may be optimized (e.g., steps may be avoided or added) to reduce the interruption times; further see [0208] A recovery procedure performed by a WTRU may be a function of on QoS/packet forwarding treatment. The granularity of recovery may be at a packet forwarding treatment or abstraction thereof (e.g., flow/bearer). A WTRU may not trigger recovery for all active services/flows at the same time. For example, certain services/flow/packet forwarding treatments (e.g., URLLC) may be sensitive to interruption. A more conservative supervision process may, for example, trigger recovery faster than for an mMTC service); and sending the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure.
	But Yug is silent about determining time and frequency resources for a preamble transmission of a procedure for re-establishing and wherein the time and frequency resources for the preamble transmission vary for different control channel resource set groups and sending the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure and also silent about monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol associated with a control channel resource set group assigned to the device by the network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups.
	However Freda teaches about WTRU may continue with the ongoing eRACH procedure (e.g. unless the trigger to initiate the RACH procedure may be due to a mobility event that may invalidate the current resources used for the ongoing eRACH procedure) to a recovery procedure that may be related to the execution of the ongoing eRACH procedure (e.g. due to a failure case such as maximum number of eMSG1 transmissions, failure to detect/measure applicable reference signal, loss of downlink synchronization or the like) or to any other impairment to the ongoing eRACH procedure. A WTRU may refrain from initiating the RACH procedure (e.g. eRACH may be prioritized when ongoing and when fulfilling a similar purpose); see [0156]; now refer [0003] regarding eRACH procedure is a second RACH procedure; now see [0004] about when the second RACH procedure is selected, the WTRU may determine at least one physical random access channel (PRACH) resource associated with the second RACH procedure. The PRACH resource may be an enhanced PRACH resource. The PRACH resource may include one or more of the preamble sequence, a time-frequency resource, and/or a numerology. The WTRU may determine a preamble sequence associated with the second RACH procedure. The preamble sequence may be determined based on one or more of the at least one PRACH resource, a data reception reliability, an amount of data to be transmitted, a maximum transport block size, a range of allowable transport block sizes, a type of the RACH transmission, a trigger associated with the RACH transmission, a timing requirement, a buffer status, a WTRU identity, a location, a numerology, a modulation and coding scheme (MCS), a demodulation configuration, and/or multiple preambles received from the network device; now refer to [0233] about Preamble selection may indicate, for example, a type of transmission or trigger that may have caused a transmission. A WTRU may select a preamble, for example, based on the type of data or QoS requirements that may be associated with the data. In an example, a WTRU may select one or more from a set of preambles, for example, when the data may be associated with a specific service (e.g. URLLC) or when the data may be associated with one or more or a type of logical channel or QoS marking from upper layers; further see [0215] relationship between preamble and data may be in numerology. For example, a WTRU may use a numerology for transmission of data that may be related to properties of the preamble, such as the preamble sequence, the resources selected for the preamble, the numerology of the preamble, etc. A WTRU may transmit data, for example, using the same numerology as the preamble. A numerology of the preamble sequence may (e.g. alternatively) be the same (e.g. a reference numerology). A WTRU may select the numerology of a data portion, for example, based on a time/frequency location of preamble resources (e.g. specific time-frequency locations associated with a certain numerology) or a preamble sequence (e.g. specific preamble sequences associated with a certain numerology). Hence this way recovery process can be carried through eRACH procedure having determined numerology (see [0215] about selecting time/frequency location of preamble resources) and being transmitted (see abstract, [0005, 0129, 0132, 0144, 0147- 0149, 0164, 0171, 0173, 0180, 0193, 0202, 0206- 0212, 0214- 0219, 0220, 0230- 0232, 0242, 0247, 0284, 0295 ] about sending preamble step varies for different control channel resource set groups. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Freda with the teachings of Yug to make system more effective. Having a mechanism wherein determining time and frequency resources for a preamble transmission of a procedure for re-establishing and the time and frequency resources used for the preamble transmission vary for different control channel resource set groups and sending the preamble transmission to the network equipment using the time and frequency resources in association with performance of the procedure; greater way resources can be managed/utilized to carry out more reliable communication in the communication system. But Yug is silent about monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol associated with a control channel resource set group assigned to the device by the network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; however Jay teaches in Fig. 9A and 11 and [0110] in context with [0109] and [0099] wherein BS can be a network device sends downlink transmissions to UE and UE monitors those transmissions and selection is being done by UE based on the priority; refer to [0110] UE 120 may select, based at least in part on the configuration information and a priority of a transmission, either the first set of resources or the second set of resources for transmitting the transmission; further see [0110-0111]; further see [0102- 0103, 0136] about first/second set of resources are control resources; now refer to Fig. 9D there is a reference downlink control channel is shown which varies based on group of control channel resource sets; due to traffic/link conditions the dynamic allocation having different priorities/quality of services are incorporated in a single slot or slots as stated in [0099]; UE selects a low priority resources (i.e. comparatively lower quality than some predefined quality level) at particular time as shown in Fig. 9D; UE adapts for eMBB transmission and once the high priority resource allocation comes UE selects high priority resources (i.e. comparatively higher quality than some predefined quality level); UE adapts for URLCC transmission i.e. at time of High Priority resource slot UE determines that due to high priority resource allocation during that slot the previous eMBB/ low priority service is out of synchronized and same as a time of low priority resource allocation; see Fig. 9D right most slot UE determines that due to low priority resource allocation during that slot the previous URLCC/ high priority service is out of synchronized; this way based on dynamic allocation  due to traffic conditions the service types URLCC or eMBB as a control channel resource sets changes and also respective quality level also varies) i.e. this way a format of downlink control information used in transmission of the reference physical downlink control channel transmission varies based on the usage scenario i.e. the group of control channel resource sets. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Jay with the teachings of Yug in view of Freda to make system more effective. Having a mechanism about monitoring a quality of a radio link established between the device and network equipment in accordance with a radio link monitoring protocol associated with a control channel resource set group assigned to the device by the network equipment, wherein the radio link monitoring protocol varies for different control channel resource set groups; greater way resources can be managed/utilized in the communication system.

Claims 2, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Pub. No. 2019/0182884 A1), hereafter Yug  in view of Freda et al. (US Pub. No. 2019/0320467 A1) and in further view of Sundararajan et al. (US Pub. No. 2018/0316395 A1), hereafter Jay and in further view of (see IDS filed on 2/11/2021, page 10 #8) “interdigital Inc.”. “R2-1706691”; “RLM/RLF for NR” published in jun 2017; hereafter Interdigital.

	Regarding claim 2, Yug in view of Freda and Jay teaches as per claim 1, but Yug is silent about wherein the operations further comprise: prior to the deactivating, employing the control channel resource set group to decode downlink control information received from the network equipment; however Interdigital states on page 2, 2.1 about radio link quality of the primary cell(s) (e.g. PCell or PSCell) is monitored by the UE for the purpose of indicating out-of-synch/in-sync status to higher layers. The radio link monitoring is based on CRS measurements and estimated channel quality is compared with an in-sync and out-of-sync threshold (Qin
and Qout). The measurements are estimates of the PDCCH BLER that would be achieved by the PDCCH, and the corresponding thresholds are defined as 2% and 10% PDCCH BLER for Qin and Qout respectively. In LTE, following N310 consecutive out-of-sync indications from L1, the UE starts a recovery timer (T310). This recovery timer is meant to allow L1 to recover from the out-of-sync condition before RLF. If L3 does not receive in-sync indication prior to timer expiry, the UE declares RLF and initiates RRC re-establishment; further see 2.2 proposal and observation 2; further refer to page 1 A2. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Interdigital with the teachings of Yug in view of Freda and Jay to make system more effective. Having a mechanism wherein prior to the deactivating, employing the control channel resource set group to decode downlink control information received from the network equipment; greater way resources can be managed/utilized to carry out more reliable communication in the communication system.

	Regarding claim 12, Yug in view of Freda and Jay teaches as per claim 11, but Yug is silent about further comprising: prior to the deactivating, employing, by the device, the control channel resource set group to decode downlink control information received from the network equipment; however Interdigital states on page 2, 2.1 about radio link quality of the primary cell(s) (e.g. PCell or PSCell) is monitored by the UE for the purpose of indicating out-of-synch/in-sync status to higher layers. The radio link monitoring is based on CRS measurements and estimated channel quality is compared with an in-sync and out-of-sync threshold (Qin and Qout). The measurements are estimates of the PDCCH BLER that would be achieved by the PDCCH, and the corresponding thresholds are defined as 2% and 10% PDCCH BLER for Qin and Qout respectively. In LTE, following N310 consecutive out-of-sync indications from L1, the UE starts a recovery timer (T310). This recovery timer is meant to allow L1 to recover from the out-of-sync condition before RLF. If L3 does not receive in-sync indication prior to timer expiry, the UE declares RLF and initiates RRC re-establishment; further see 2.2 proposal and observation 2; further refer to page 1 A2. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Interdigital with the teachings of Yug in view of Freda and Jay to make system more effective. Having a mechanism wherein prior to the deactivating, employing the control channel resource set group to decode downlink control information received from the network equipment; greater way resources can be managed/utilized to carry out more reliable communication in the communication system.

Claims 3- 4, 13- 14 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Pub. No. 2019/0182884 A1), hereafter Yug  in view of Freda et al. (US Pub. No. 2019/0320467 A1) and in further view of Sundararajan et al. (US Pub. No. 2018/0316395 A1), hereafter Jay and in further view of Liu et al. (US Pub. No. 2020/0059404 A1).

	Regarding claim 3, Yug in view of Freda and Jay states as per claim 1, but Yug is silent about wherein the network equipment configures the different control channel resource set groups for different types of traffic; however Liu states about wherein the network equipment configures different control channel resource set groups for different types of traffic see Fig. 1 wherein #14 as a network equipment and #16 as a device here; now refer to [0050].. the radio access node 14 sends the RLM (radio link monitoring) configurations for the service sets or network slices to the UE 16 (step 106)…; refer to [0036] regarding service set description: …wherein services to be served by one network can be categorized into multiple service sets and one RLM configuration is applied for each service set according to the QoS requirement (e.g., delay budget and residual Hybrid Automatic Repeat Request (HARQ) error over air interface); further see [0037]... the services can be categorized to multiple service sets and one RLM configuration is applied for each service set. As one example, one straightforward method is to categorize the services into three sets: Ultra-Reliable and Low Latency Communication (URLLC), massive Machine Type Communication (mMTC), and enhanced Mobile Broadband (eMBB) (i.e. different types of traffic URLLC/mMTC/eMBB). There are three RLM configurations and each RLM configuration is applied for one service set….; further Liu states regarding Monitoring the quality of the radio link in accordance with the radio link monitoring protocol; and Determining whether the radio link failure occurs based on the monitoring; see [0041- 0043].. Option 1: the RLM of different services/network slices are separately configured and the UE determine the RLF (radio link failure) separately for each service/network slice…. and Fig. 4. #110 and [0051]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Yug in view of Freda and Jay to make system more effective. Having a mechanism wherein the network equipment configures different control channel resource set groups for different types of traffic; greater way resources can be managed/utilized to carry out more reliable communication in the communication.

	Regarding claim 4, Yug in view of Freda, Jay and Liu states as per claim 3, wherein the different types of traffic are selected from a group of types of traffic, the group comprising: a first type associated with enhanced mobile broadband traffic, a second type associated with ultra reliable and low latency traffic, and a third type associated with massive machine type communication traffic; Liu see [0051] in context with [0003] services can be enhanced Mobile Broadband (eMBB), massive Machine Type Communication (mMTC), and Ultra-Reliable and Low Latency Communication (URLLC).

	Regarding claim 13, Yug in view of Freda and Jay states as per claim 11, but Yug is silent about wherein the network equipment configures the different control channel resource set groups for different types of traffic; however Liu states about wherein the network equipment configures different control channel resource set groups for different types of traffic see Fig. 1 wherein #14 as a network equipment and #16 as a device here; now refer to [0050].. the radio access node 14 sends the RLM (radio link monitoring) configurations for the service sets or network slices to the UE 16 (step 106)…; refer to [0036] regarding service set description: …wherein services to be served by one network can be categorized into multiple service sets and one RLM configuration is applied for each service set according to the QoS requirement (e.g., delay budget and residual Hybrid Automatic Repeat Request (HARQ) error over air interface); further see [0037]... the services can be categorized to multiple service sets and one RLM configuration is applied for each service set. As one example, one straightforward method is to categorize the services into three sets: Ultra-Reliable and Low Latency Communication (URLLC), massive Machine Type Communication (mMTC), and enhanced Mobile Broadband (eMBB) (i.e. different types of traffic URLLC/mMTC/eMBB). There are three RLM configurations and each RLM configuration is applied for one service set….; further Liu states regarding Monitoring the quality of the radio link in accordance with the radio link monitoring protocol; and Determining whether the radio link failure occurs based on the monitoring; see [0041- 0043].. Option 1: the RLM of different services/network slices are separately configured and the UE determine the RLF (radio link failure) separately for each service/network slice…. and Fig. 4. #110 and [0051]. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Liu with the teachings of Yug in view of Freda to make system more effective. Having a mechanism wherein the network equipment configures different control channel resource set groups for different types of traffic; greater way resources can be managed/utilized to carry out more reliable communication in the communication.

	Regarding claim 14, Yug in view of Freda, Jay and Liu states as per claim 13, wherein the different types of traffic are selected from a group of types of traffic, the group comprising: a first type associated with enhanced mobile broadband traffic, a second type associated with ultra reliable and low latency traffic, and a third type associated with massive machine type communication traffic; Liu see [0051] in context with [0003] services can be enhanced Mobile Broadband (eMBB), massive Machine Type Communication (mMTC), and Ultra-Reliable and Low Latency Communication (URLLC).

Claims 5, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Pub. No. 2019/0182884 A1), hereafter Yug  in view of Freda et al. (US Pub. No. 2019/0320467 A1) and in further view of Sundararajan et al. (US Pub. No. 2018/0316395 A1), hereafter Jay and in further view of of Balachandran et al. (US Pat. No. 10194402 B2), hereafter Kumar.

	Regarding claim 5, Yug in view of Freda and Jay teaches as per claim 1, but Yug is silent about wherein the procedure varies based on the control channel resource set group; however Kumar teaches in claim 13 in context with claim 1 It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kumar with the teachings of Yug in view of Freda and Jay to make system more effective. Having a mechanism of having the connection re- establishment procedure varies based on the control channel resource set group; greater way resources can be managed/utilized in the communication system.

	Regarding claim 15, Yug in view of Freda and Jay teaches as per claim 11, but Yug is silent about wherein the procedure varies based on the control channel resource set group; however Kumar teaches in claim 13 in context with claim 1 It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kumar with the teachings of Yug in view of Freda and Jay to make system more effective. Having a mechanism of having the connection re- establishment procedure varies based on the control channel resource set group; greater way resources can be managed/utilized in the communication system.

Claims 6- 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Pub. No. 2019/0182884 A1), hereafter Yug  in view of Freda et al. (US Pub. No. 2019/0320467 A1) and in further view of Sundararajan et al. (US Pub. No. 2018/0316395 A1), hereafter Jay and in further view of of Balachandran et al. (US Pat. No. 10194402 B2), hereafter Kumar and further in view of Kaur et al. (US Pub. No. 2017/0142741 A1).

	Regarding claim 6, Yug in view of Freda, Jay and Kumar teaches as per claim 1, but Yug is silent about wherein the procedure varies with respect to a timer associated with performance of the procedure; however Kaur states in [0008] about procedure varies with respect to a timer. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Kaur with the teachings of Yug in view of Freda, Jay and Kumar to make system more effective. Having a mechanism wherein the procedure varies with respect to a timer associated with performance of the procedure; greater way resources can be managed/utilized in the communication system.

	Regarding claim 7, Yug in view of Freda, Jay and Kumar and Kaur teaches as per claim 1, wherein the procedure varies with respect to a configuration parameter associated with resources used for the procedure; see Kumar in claim 13 in context with claim 1; further see Kaur [0008].

Claims 10, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Deenoo et al. (US Pub. No. 2019/0182884 A1), hereafter Yug  in view of Freda et al. (US Pub. No. 2019/0320467 A1) and in further view of Sundararajan et al. (US Pub. No. 2018/0316395 A1), hereafter Jay and in further view of Novlan et al. (US Pub. No. 2014/0328329 A1).

	Regarding claim 10, Yug in view of Freda and Jay teaches as per claim 8, wherein the procedure comprises a random access procedure, and wherein sending the information comprises sending the information in association with transmission of message 3 in accordance with the random access procedure; Yug see [0216- 0219] about having a message indicating the reason for failure in the random access procedure; but silent about message 3; however Novlan states in [0273] about UE sends a Msg3 containing the reason. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Novlan with the teachings of Yug in view of Freda and Jay to make system more standardized.

	Regarding claim 18, Yug in view of Freda and Jay teaches as per claim 16, wherein the procedure comprises a random access procedure, and wherein sending the information comprises sending the information in association with transmission of message 3 in accordance with the random access procedure; Yug see [0216- 0219] about having a message indicating the reason for failure in the random access procedure; but silent about message 3; however Novlan states in [0273] about UE sends a Msg3 containing the reason. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Novlan with the teachings of Yug in view of Freda and Jay to make system more standardized.

	Regarding claim 20, Yug in view of Freda and Jay teaches as per claim 19, wherein the operations further comprise: sending information to the network equipment indicating a reason for the determination that the radio link failure event occurred in association with transmission of message 3 in accordance with the procedure, and wherein the reason varies based on the control channel resource set group; Yug see [0216- 0219] about having a message indicating the reason for failure in the random access procedure; but silent about message 3; however Novlan states in [0273] about UE sends a Msg3 containing the reason. It would have been obvious to one with ordinary skill, in the art before the effective filing date of the claimed invention was made to consider the teachings of Novlan with the teachings of Yug in view of Freda and Jay to make system more standardized.
Conclusion
	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to PARTH PATEL whose telephone number is (571)270-1970. The examiner can normally be reached 7 a.m. -7 p.m. PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 5712723988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

PARTH PATEL
Primary Examiner
Art Unit 2468



/PARTH PATEL/Primary Examiner, Art Unit 2468